Citation Nr: 1748742	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to February 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the case was remanded by another Veterans Law Judge for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

In April 2017, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

The Veteran had also initiated an appeal of the denial of service connection for tinnitus.  In January 2016, the Board granted service connection for tinnitus, and a February 2016 rating decision implemented this award.  Consequently, this matter is no longer on appeal and is not before the Board.


FINDINGS OF FACT

1.  Audiometric testing at the Veteran's service entrance examination revealed a right ear hearing loss disability, but the preponderance of the evidence is against a finding that such pre-existing right ear hearing loss disability underwent a permanent worsening beyond normal progression during his service.

2.  A left ear hearing loss disability was not manifested in service (or within the first post-service year), and the preponderance of the evidence is against a finding that any current left ear hearing loss disability began in service (or within the first post-service year) or is related to the Veteran's service.

CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2017).

2.  Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include organic diseases of the nervous system such as sensorineural hearing loss) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned disease).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as the above-noted disease or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

A Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such claims, a veteran must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government to show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

Audiology testing standards were set by the American Standards Association (ASA) prior to 1967.  After that date, audiometric testing was generally conducted using ISO (International Standards Organization) or ANSI (American National Standards Institute) measurements.  Current VA regulations which define hearing loss for VA purposes are based on decibel (dB) measurements recorded in ISO or ANSI units.  See 38 C.F.R. § 3.385.  Accordingly, VA uses a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 dB to 1000, 2000, and 3000 Hz, and 5 dB at 4000 Hz.

Factual Background

At the Veteran's May 1966 pre-induction examination, he underwent audiometric testing.  Because this testing was conducted prior to the time when ISO or ANSI measurements were used, the Board finds that such testing was likely conducted under ASA testing standards, and will therefore convert such results to the ISO units using the method outlined above.  When applying the conversion standard to the May 1966 audiometric test results, it is revealed that the puretone threshold in the Veteran's right ear at that time was 40 decibels at 500 Hertz, which means that a right ear hearing loss disability for VA purposes (i.e., under 38 C.F.R. § 3.385) was noted at the time of his entry into service.  However, no left ear hearing loss disability for VA purposes was shown on the May 1966 pre-induction examination.

Following the May 1966 pre-induction examination, the Veteran's service treatment records (STRs) do not note any reports, findings, diagnosis, or treatment of hearing loss in either ear.  At his January 1970 service separation examination, no audiogram was conducted, and he scored 15/15 bilaterally on a whispered voice test.

The Veteran's DD Form 214 documents that his occupational specialty in the Navy was Signalman.  Because VA has found that this specialty is associated with a moderate probability of hazardous noise exposure, the Board will concede that the Veteran was exposed to loud noise during his service.

Approximately 11 years after his February 1970 service discharge, the Veteran underwent a private audiogram in 1981 [month unspecified].  The results of this 1981 audiogram are in graphical format only, but do not indicate any hearing loss for VA purposes in either ear.  The Veteran underwent another private audiogram in September 1989.  The results of this September 1989 audiogram are also in graphical format only, and do indicate the presence of hearing loss for VA purposes in the right ear, but do not indicate the presence of hearing loss for VA purposes in the left ear.

In a letter dated in February 2009, a private audiologist reviewed the results of the aforementioned 1981 and September 1989 private audiograms, as well as the report of an April 2009 private audiogram (which showed hearing loss for VA purposes in both ears.)  [The Board notes that this April 2009 private audiogram post-dates the date of the private audiologist's February 2009 letter, indicating that the February 2009 letter may have been dated erroneously.]  The private audiologist noted the Veteran's report of noise exposure in the military, as well as his report of post-service noise exposure in his occupation (at a shop) and during recreational activities such as hunting.  The private audiologist opined: "Based on the history, past audiograms, work and past time history of noise exposure[,] I cannot support [the Veteran's] claim that the current hearing loss is caused by military noise exposure."

At a February 2010 VA audiology examination, the Veteran described his in-service noise exposure.  Audiometric testing at this examination revealed hearing loss for VA purposes in both ears.  The VA examiner opined: "Hearing loss...due to acoustic trauma, i.e., high noise exposure, occurs at the time of the incident and is not delayed in onset.  With discharge exam showing hearing rated as normal 15/15 [in both ears] and a private exam dated 1981 (11 years after discharge)[,] again showing hearing to be within normal limits across the test range, all factual evidence would indicate that onset of this hearing loss occurred after service and after 1981."

Pursuant to the Board's January 2016 remand, the Veteran underwent a new VA audiology examination in April 2016.  Audiometric testing at this examination revealed hearing loss for VA purposes in both ears.  Regarding the question of whether the Veteran's hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of an event in his military service, the VA examiner opined "No" for both the right ear and the left ear.  For rationale, the VA examiner stated the following with regard to both ears:

"In the [V]eteran's service medical records, there was an enlistment audiogram showing hearing within normal limits.  There was no separation audiogram (only whispered voice test was performed), so there are no hearing thresholds available from time of separation.  There were no complaints of hearing loss in service.  There is a 1981 audiogram...from Oshkosh Hearing Center, Inc. in the [V]eteran's records showing hearing within normal limits 500-6000 Hz in both ears.  The [V]eteran's hearing was within normal limits 11 years after he separated from service; therefore, his permanent hearing status at the time of separation also must have been within normal limits.

There is insufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  Reference: 22Sep2005 Institute of Medicine's landmark study: Noise & Military Service: Implications for Hearing loss and Tinnitus.

Since there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure, and there is no documentation of hearing loss or complaint of hearing loss at separation or shortly after separation from military service, it is less likely than not that the [V]eteran's current hearing loss was caused by or a result of military noise exposure."

The April 2016 VA examiner also opined that neither the Veteran's right ear hearing loss nor his left ear hearing loss existed prior to service, but the VA examiner did not provide a rationale for such opinion.

Pursuant to the Board's April 2017 request for a VHA Medical Opinion, a VA physician (Board Certified in Otolaryngology Surgery) noted a full review of the pertinent evidence of record in a May 2017 medical opinion.  Regarding whether it was at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss noted on entrance into service in May 1966 was aggravated beyond its natural progression as a result of his acknowledged exposure to acoustic trauma during service from June 1966 to February 1970, the VA physician opined as follows: "In my opinion, it is not likely that the [Veteran's] noise exposure during his service career caused aggravation of his right ear hearing loss, because his audiometric examination in 1981 did not show compensable losses in any frequencies.  Therefore, it is most likely that any loss after that would be unrelated to his service and due to occupational or recreational exposure.  Any inner ear damage due to his service from 1966 to 1970 would have been evident by 1981 when he was tested."  Regarding whether it was at least as likely as not (a 50 percent or greater probability) that the Veteran's current left ear hearing loss is etiologically related to his acknowledged exposure to acoustic trauma during service from June 1966 to February 1970, the VA physician opined as follows: "In my opinion, it is not likely that the [Veteran's] left [ear] hearing loss is related to his service career noise exposure, because his audiometric examination in 1981 did not show compensable losses in any frequencies.  Therefore, it is most likely that any loss after that would be unrelated to his service and due to occupational or recreational exposure.  Any inner ear damage due to his service from 1966 to 1970 would have been evident by 1981 when he was tested."  With regard to both ears, the VA physician went on to state: "Neurosensory hearing loss due to noise exposure is cumulative and would have been demonstrable on the 1981 audiometric examination if there had been any effect by the [Veteran's] service noise exposure, all other testing notwithstanding, whether it was pre- or post-service.  The 1981 audiogram demonstrated that the [Veteran] had normal hearing at that time, 11 years post-exposure in the US Navy."

Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Right Ear Hearing Loss

As outlined above, audiometric testing at the Veteran's May 1966 pre-induction examination revealed hearing loss for VA purposes in the right ear.  Therefore, the presumption of soundness does not attach in this case with regard to the issue of right ear hearing loss.  See 38 C.F.R. § 3.304(b).  Following the May 1966 pre-induction examination, the Veteran's STRs (including his January 1970 service separation examination) did not note any reports, findings, diagnosis, or treatment of right ear hearing loss.  The first post-service evidence of record indicating a right ear hearing loss disability for VA purposes is the September 1989 private audiogram (more than 19 years after his service discharge).

The only competent evidence in the record that addresses the question of in-service aggravation of the Veteran's right ear hearing loss disability - namely, the opinion provided by the VA otolaryngologist in May 2017 - is against the Veteran's claim.  This opinion is by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  Therefore, it is the most probative evidence in this matter.  [The Board notes that the February 2009 private audiologist, the February 2010 VA examiner, and the April 2016 VA examiner did not address the central question of in-service aggravation of the Veteran's right ear hearing loss disability, and therefore their opinions regarding the matter of service connection for right ear hearing loss are entitled to no probative weight.]

While the Veteran is competent to describe lay discernible symptoms without any specialized knowledge or training (see Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)), his own opinions regarding progression, aggravation, or etiology of such symptoms are not competent evidence.  He is a layperson, and does not cite to any supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of whether a disability underwent a permanent worsening beyond normal progression is a medical question beyond the scope of lay observation.  See Jandreau, 492 F.3d at 1372.

Because the competent evidence of record does not show that the Veteran's pre-existing right ear hearing loss underwent a permanent worsening beyond normal progression during his service, the presumption of aggravation does not attach in this case.  See 38 U.S.C.A. § 1153.

Given the absence of any applicable presumptions, and the absence of any competent evidence that the Veteran's pre-existing bilateral hearing loss underwent a permanent worsening beyond normal progression during his service, the Board finds that the preponderance of the evidence is against the claim for service connection for right ear hearing loss.  There is no doubt to be resolved.

Accordingly, the Board finds that service connection for right ear hearing loss is not warranted, and the claim is denied.

Left Ear Hearing Loss

As outlined above, audiometric testing at the Veteran's May 1966 pre-induction examination did not reveal any hearing loss for VA purposes in the left ear.  The Veteran's STRs (including his January 1970 service separation examination) did not note any reports, findings, diagnosis, or treatment of left ear hearing loss.  The first post-service evidence of record indicating a left ear hearing loss disability for VA purposes is the April 2009 private audiogram (more than 39 years after his service discharge).

The only competent evidence in the record that addresses the question of a possible nexus between the Veteran's current left ear hearing loss disability and his service - namely, the opinions provided by the VA examiner in April 2016 and the VA physician in May 2017 - is against the Veteran's claim.  These opinions are by medical professionals (who are competent to provide such opinions), reflect familiarity with the entire record, and are accompanied by rationale referring to accurate factual data for support.  Therefore, they are the most probative evidence in this matter.  [The Board notes that the February 2009 private audiologist and the February 2010 VA examiner did not adequately address the concept of delayed onset hearing loss, and therefore their opinions regarding the matter of service connection for left ear hearing loss are entitled to less probative weight.]

While the Veteran is competent to describe lay discernible symptoms without any specialized knowledge or training (see Barr, 21 Vet. App. at 303, 309), his own opinions regarding etiology of such symptoms are not competent evidence.  As noted above, he is a layperson, and does not cite to any supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, although lay persons are competent to provide opinions on some medical issues, the question of etiology of bilateral hearing loss is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.

Given the absence of any competent evidence that the Veteran's current left ear hearing loss began in service (or within the first post-service year) or is related to his service, the Board finds that the preponderance of the evidence is against the claim for service connection for left ear hearing loss.  There is no doubt to be resolved.

Accordingly, the Board finds that service connection for left ear hearing loss is not warranted, and the claim is denied.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


